Citation Nr: 0726020	
Decision Date: 08/21/07    Archive Date: 08/29/07

DOCKET NO.  04-42 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether the reduction in the rating for the veteran's 
service-connected prostate cancer, from 100 percent to 20 
percent disabling was proper.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Veteran, his wife, and his son


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to August 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which implemented a proposed rating 
reduction reducing the disability rating for the veteran's 
service-connected prostate cancer, from 100 percent to 20 
percent disabling, effective March 1, 2004.  The veteran 
filed a timely appeal to this adverse determination.  In 
April 2007, the veteran testified at a Travel Board hearing.  


FINDINGS OF FACT

1.  The veteran ceased radiation treatment for his service-
connected prostate cancer in September 2002 and his prostate 
cancer went into remission.  

2.  The predominant residual of the veteran's prostate cancer 
is voiding dysfunction/urinary incontinence which results in 
the equivalent of the required use of an appliance or the 
wearing of absorbent materials which must be changed more 
than 4 times per day.


CONCLUSION OF LAW

The reduction of the 100 percent rating for service-connected 
prostate cancer to 20 percent, as of March 1, 2004, was not 
proper, as the criteria for a 60 percent rating were met.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.105(e), 4.1, 4.7, 4.115a, 4.115b, Diagnostic Code 7527 
(2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of VCAA. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2006).  In the instant 
case, the veteran's claim is being granted.  As such, any 
deficiencies with regard to VCAA are harmless and 
nonprejudicial.  

A review of the private medical evidence shows that on 
November 2000, a biopsy revealed adenocarcinoma of the 
prostate.  The veteran's claim of service connection for 
prostate cancer was received in April 2002.  In a May 2002 
rating decision, service connection was granted for prostate 
cancer as associated with herbicide exposure.  A 100 percent 
rating was assigned effective April 25, 2002, the date of 
claim.  In the May 2002 notification letter of this rating 
decision, the veteran was informed that a VA examination 
would be scheduled at a future date to evaluate his service-
connected prostate cancer. 

The 100 percent rating was assigned under Diagnostic Code 
7527.  Under that code, following the cessation of surgical, 
x-ray, antineoplastic chemotherapy or other therapeutic 
procedure for malignancies of the genitourinary system, a 
rating of 100 percent shall continue with a mandatory VA 
examination at the expiration of six months.  Any change in 
evaluation based upon that or any subsequent examination 
shall be subject to the provisions of § 3.105(e) of this 
chapter.  If there has been no local reoccurrence or 
metastasis, rate on residuals as voiding dysfunction or renal 
dysfunction, whichever is predominant.  See 38 C.F.R. § 
4.115a-b., Diagnostic Code 7527.

Thereafter, the private medical records show that the veteran 
underwent an Iodine seed prostate implant in July 2002.  
Thereafter, radiation treatment continued for seven weeks.  
The radiation concluded in September 2002.  The cancer was 
thereafter considered to be stable and in remission.  

In February 2003, the veteran underwent a VA examination.  
The veteran reported that currently he continued to have 
lethargy and had lost 14 pounds.  He was voiding 3-4 times 
per night and once per hour during the day.  The veteran 
denied incontinence at that time.  The veteran reported that 
he was not in chemotherapy or taking medication at that time.  
Prostate examination revealed that the prostate was palpable 
with a nodule on the right side.  The diagnosis was prostate 
cancer, status post seed implantation and radiation treatment 
as well as erectile dysfunction.  

In a March 2003 rating decision, the RO proposed to reduce 
the 100 percent rating based on the VA examination.  The RO 
proposed to assign a 20 percent rating based on urinary 
frequency.  In a March 2003 notification letter, the veteran 
was advised of the proposed reduction and provided a copy of 
the rating decision.  The veteran was told that he had 60 
days to submit new evidence that the proposed action should 
not be taken.  

In April 2003 correspondence, the veteran stated that the VA 
examination was performed by a physician's assistant.  He 
indicated that he was still suffering from prostate cancer as 
evidence by his PSA levels.  

In December 2003, a letter was received from S.P., M.D., in 
which he stated that the veteran was not considered to be 
cured of prostate cancer and would not be considered until 5 
years after his treatment in September 2002 ended.  

In a December 2003 rating decision, the RO decreased the 100 
percent disability rating for prostate cancer to 20 percent 
effective March 1, 2004.  The veteran was assigned the 20 
percent rating based on urinary frequency.  

Thereafter, VA treatment records were received which 
reflected that the veteran had continued to receive treatment 
for his prostate cancer which was considered to be stable.  

In a May 2007 letter, Dr. P., reported that the veteran's 
history of diagnosis and treatment of prostate cancer as well 
as his post-radiation problems of erectile dysfunction and 
urinary incontinence.  


Process of Reduction

The provisions of 38 C.F.R. § 3.105(e) requires notification 
of the proposed reduction in evaluation, a statement of the 
facts and reasons for such reduction, such as recent 
improvement in physical condition, and an opportunity to 
submit evidence indicating that the reduction should not be 
made.  The pertinent regulation provides further that the 
effective date of the reduction is the last day of the month 
in which a 60-day period from notice of the reduction 
expires.  38 C.F.R. § 3.105(e).

The Board further notes that since the veteran's 100 percent 
rating had not been in effect for at least five years, the 
provisions of 38 C.F.R. § 3.344(a), which sets forth certain 
regulatory requirements which must be complied with before 
evaluations which have been in effect for five or more years 
may be reduced, is not for application. See 38 C.F.R. § 
3.344(c).

As noted, the March 2003 rating decision proposed the 
reduction.  The March 2003 letter notified the veteran.  The 
veteran responded and submitted a statement of his physician.  
In the December 2003 rating decision, the reduction was made, 
effective March 1, 2004.  The veteran was told that his 
rating was being reduced because medical evidence showed no 
current malignancy and that the veteran was being rated based 
on his current residuals.  

Therefore, the process for the reduction undertaken was 
initially proper taking into consideration the provisions of 
Diagnostic Code 7527 as the veteran no longer had a 
malignancy.  However, the RO was then to rate based on 
residual impairment of function.  The Board finds that based 
on the residual impairment of function, a 60 percent rating 
rather than a 20 percent rating is warranted.  As such, the 
Board finds that the reduction is the disability rating from 
100 percent to 20 percent was not proper, as set forth below.

Proper Rating

The Court has held that several general regulations are 
applicable to all rating reduction cases, regardless of how 
long the rating at issue has been in effect.  The Court has 
stated that certain regulations "impose a clear requirement 
that VA rating reductions, as with all VA rating decisions, 
be based upon review of the entire history of the veteran's 
disability."  Brown v. Brown, 5 Vet. App. 413, 420 (referring 
to 38 C.F.R. §§ 4.1, 4.2, 4.13).  A rating reduction case 
requires ascertaining "whether the evidence reflects an 
actual change in the disability and whether the examination 
reports reflecting such change are based upon thorough 
examinations."  Brown, 5 Vet. App. at 421.  

In this case, when the veteran was granted service connection 
and assigned a 100 percent rating, he was under treatment for 
prostate cancer malignancy.  Following the seed implant and 
radiation therapy, the private medical records reflect that 
the prostate cancer went into remission.  The Board 
recognizes that it is not considered to be cured, but since 
it went into remission, there was improvement in the 
veteran's medical state.  

The evidence, as well as the veteran's own contentions, 
clearly establish that the predominant residual of the 
prostate cancer is voiding dysfunction.  There is no evidence 
of either renal dysfunction or urinary tract infection.

The RO, upon reducing the 100 percent rating was to rate the 
veteran based on this predominant residual, voiding 
dysfunction.  The RO assigned a 20 percent rating.  The RO 
based the rating on the veteran's urinary frequency as shown 
on the VA examination.  However, subsequent medical evidence 
demonstrates urinary incontinence.  

The veteran demonstrates both urinary incontinence as well as 
urinary frequency.  Only one rating may be assigned, however.  
See 38 C.F.R. § 4.115(a).  For urinary incontinence, a 60 
percent evaluation is warranted for urine 
leakage/incontinence requiring the use of an appliance or the 
wearing of absorbent materials which must be changed more 
than 4 times per day; a 40 percent evaluation is warranted 
for urine leakage/incontinence requiring the wearing of 
absorbent materials which must be changed 2 to 4 times per 
day; a 20 percent evaluation is warranted for urine 
leakage/incontinence requiring the wearing of absorbent 
materials which must be changed less than 2 times per day.  

For urinary frequency, a 40 percent evaluation is warranted 
for a daytime voiding interval less than one hour, or; 
awakening to void five or more times per night; a 20 percent 
evaluation is warranted for a daytime voiding interval 
between one and two hours, or; awakening to void three to 
four times per night; a 10 percent evaluation is warranted 
for a daytime voiding interval between two and three hours, 
or; awakening to void two times per night.  

With regard to the veteran's urinary dysfunction, the Board 
has considered the medical records as well as the veteran's 
testimony at two hearings, the statements of his wife, and 
the statements of his son.  The veteran's private physician 
indicated that the veteran suffers from urinary incontinence 
and wears protective, disposable undergarments.  This 
evidence was associated with the claims file after the VA 
examination.  The veteran has testified that he wears the 
absorbent materials when he goes out.  He also uses a bottle 
which he carries with him and often has to void in the bottle 
when there is no restroom available.  He has had to alter his 
lifestyle to accommodate this urinary incontinence.  

The veteran was competent and credible in his testimony as 
supported by the lay and medical evidence.  It is clear that 
the veteran was uncomfortable regarding his urinary 
incontinence and being forthcoming regarding this matter was 
difficult.  The Board places the most probative weight of the 
veteran's statements at his Travel Board hearing with the 
newly submitted private physician's letter, rather than the 
veteran's report on his VA examination that he did not have 
urinary incontinence.  The veteran has stated that he did not 
believe that the person conducting the VA examination 
accurately recorded all of his medical complaints.  The Board 
finds the veteran's assertions credible in light of the 
supporting evidence which he has submitted.  Further, the 
Board finds that the criteria for a 60 percent rating for 
urinary incontinence is met.  The Board is satisfied that the 
veteran is constantly having to urinate every hour and cannot 
control the urge.  This is the functional equivalent required 
to meet the 60 percent criteria.  A higher rating is not 
warranted as the veteran does not have renal dysfunction.  

In sum, the RO and Board are required in any rating-reduction 
case to ascertain, based on the entire recorded history of 
the condition, whether the evidence reflects an actual change 
in the disability and whether the examination reports 
reflecting such change are based upon thorough examinations.  
The veteran's prostate cancer went into remission as verified 
on the VA examination as well as the other medical records 
contained in the claims file.  Thus, a reduction was in 
order.  However, as indicated above, the veteran is to be 
rated based on his predominant residual, which is urinary 
incontinence (voiding dysfunction).  His urinary incontinence 
warrants a 60 percent rating.  As there is no evidence of 
renal dysfunction and the veteran's prostate cancer has not 
recurred, the veteran does not warrant a rating higher than 
60 percent.

Finally, the Board notes that the veteran has been diagnosed 
with erectile dysfunction as secondary to the prostate 
cancer.  In a rating decision of March 2003, the veteran was 
granted service connection for erectile dysfunction and was 
rated separately.  That matter is not on appeal.  

In sum, the preponderance of the evidence of record reflects 
that the reduction in the rating for the veteran's service-
connected prostate cancer, from 100 percent to 20 percent was 
not proper.  Although a reduction was in order, the evidence 
supports a 60 percent rating based on residual voiding 
dysfunction.  


ORDER

The reduction in the rating for the veteran's service-
connected prostate cancer, from 100 percent to 20 percent was 
not proper; a reduction from 100 percent to 60 percent is 
granted.  



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


